Citation Nr: 0406849	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  99-15 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the right hand 
with ankylosis of the metacarpophalangeal joint of the middle 
(long) finger with degenerative changes. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 1998 and 
June 1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied entitlement to 
a disability evaluation in excess of 10 percent for residuals 
of a gunshot wound to the right hand.   

In October 2001, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In January 2002, this matter was remanded to the RO for 
additional development. 


FINDING OF FACT

The service-connected residuals of a gunshot wound to the 
right hand with ankylosis of the metacarpophalangeal joint of 
the middle (long) finger with degenerative changes are 
principally manifested by subjective complaints of pain in 
the right middle finger and objective findings of ankylosis 
of the metacarpophalangeal joint of the right long finger, 
limitation of motion of the right long finger, and X-ray 
evidence of a metallic density within the soft tissues along 
the radial aspect of the right long finger and post traumatic 
changes to the head of the third metacarpal with involvement 
of the metacarpal joint; there is no objective evidence of 
limitation of motion of the other digits of the right hand or 
interference with the overall function of the right hand.  
  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the service-connected residuals of a gunshot 
wound to the right hand with ankylosis of the 
metacarpophalangeal joint of the middle (long) finger with 
degenerative changes have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.40, 4.45, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5003, 5154, 5226, 5309 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (in effect prior to August 26, 
2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence the claimant is responsible for providing.  
38 U.S.C.A. § 5103(a) (West 2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA will inform claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

In a letter dated in March 2002, VA notified the veteran of 
the evidence needed to substantiate the claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  

In the March 2002 letter, the July 1999 statement of the 
case, and the December 2002 supplemental statement of the 
case, VA notified the veteran of the evidence that the RO had 
obtained and considered.  In the December 2002 supplemental 
statement of the case, the veteran was advised to submit any 
evidence in the veteran's possession that pertain to the 
claim.  The veteran was also notified of the revised rating 
criteria for finger and hand disabilities.  Thus VA complied 
with the notice requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA notice was provided after the initial adjudication 
in this case.  In a recent decision of the Court of Appeals 
for Veterans Claims (Court), the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
where adequate notice was not provided prior to initial RO 
adjudication.  Pelegrini v. Principi, No. 01-944, slip op. at 
8-9 (U.S. Vet. App. Jan. 13, 2004).  In the present case, the 
initial adjudication of the claim occurred in October 1998 
and June 1999, before the VCAA was enacted.  Thus it would 
have been impossible to provide the required notice prior to 
initial jurisdiction.  Congress could not have intended for 
notice to have been given prior enactment of the requirement 
for such notice.  In any event, the appellant in this case 
was not prejudiced by the provision of notice after the 
initial adjudication of his claim.  If he had submitted 
evidence substantiating his claim after initial adjudication, 
he would have received the same benefit as if he had 
submitted the evidence prior to initial adjudication.  The 
effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2003) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. §3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  The 
veteran was afforded necessary VA examinations in September 
1998 and June 2002.  Pertinent treatment records have been 
obtained.  There is no identified relevant evidence that has 
not been accounted for.  The veteran was afforded a hearing 
before the Board in October 2001.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2003).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2003).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

Diagnostic Code 5309 sets forth the rating criteria for 
Muscle Injuries to Muscle Group IX, which are the intrinsic 
muscles of the hand including the thenar eminence; short 
flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; the four lumbricales; four dorsal and three 
palmar interossei, which affect the forearm muscles that act 
in strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  The 
Diagnostic Code indicates that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The disability is rated on limitation of 
motion, with a minimum of 10 percent.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (2003).   

The Board notes that, effective August 26, 2002, while this 
appeal was pending, the rating criteria for finger and hand 
disabilities was revised.  See 67 Fed. Reg. 48784-48787 (July 
26, 2002).  38 C.F.R. § 4.71a was amended as follows: the 
name of the "middle finger" was changed to "long finger" 
in the diagnostic codes pertaining to digit ankylosis, 
limitation of motion, and finger amputations.  38 C.F.R. 
§ 4.71a was amended by removing the tables "MULTIPLE 
FINGERS: UNFAVORABLE ANKYLOSIS," "MULTIPLE FINGERS: 
FAVORABLE ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL 
FINGERS'' and adding, in their place, the tables listed 
below.  

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note 1.  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note 2.  

Regarding evaluation of ankylosis of the index, long, ring, 
and little fingers, if both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
evaluate as unfavorable ankylosis.  If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, 
evaluate as favorable ankylosis.  38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note 3.  

Regarding evaluation of ankylosis of the thumb, if both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.  If 
both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position.  If only 
the carpometacarpal or interphalangeal joint is ankylosed, 
and there is a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, evaluate as unfavorable ankylosis.  If 
only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand, Note 4.  

If there is limitation of motion of two or more digits, 
evaluate the digits separately and combine the evaluations.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note 5.  

Under Diagnostic Code 5226, ankylosis of the long finger, a 
10 percent rating will be assigned for ankylosis of the 
middle finger, either favorable or unfavorable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (2003).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5226 (as in effect 
August 26, 2002), the criteria are unchanged from the prior 
version of Diagnostic Code 5226.  However an accompanying 
"Note" reads: Also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  

Under Diagnostic Code 5154, amputation of the long finger, a 
10 percent evaluation contemplates amputation of the middle 
finger without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  A 20 percent 
rating, requires amputation of the middle finger with 
metacarpal resection (more than one-half of the bone lost).  
38 C.F.R. § 4.71a, Diagnostic Code 5154 (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

A September 1998 VA examination report indicates that a 
visible examination was done because the veteran did not want 
his right hand examined.  There was a scar along the base of 
the dorsal aspect of the middle finger and a scar between the 
middle finger and the second finger.  The third finger of the 
right hand would not flex and was deformed looking.  The 
diagnosis was status post history of a gunshot wound to the 
right middle finger with flexion deformity and an old X-ray 
showing post traumatic changes of the carpal head.  

A June 2002 VA examination report reveals that the examiner 
reviewed the entire claims folder.  The examiner noted that 
the veteran currently worked as a watchman for 48 hours a 
week.  In the past year, the veteran lost no time from work 
due to his hand injury.  It was noted that from 1978 to 1984, 
the veteran stopped working at the Post Office because he had 
to lift heavy mailbags.  The veteran's current complaints 
included having sharp, live pains in his right hand.  The 
veteran reported having some numbness on the lateral aspect 
of the middle finger.  The veteran stated that he 
occasionally had very sharp pains in the right middle finger 
but this was only occasionally.  The veteran was able to 
drive himself to the examination without any problems.  

Examination revealed that there was a scar on the posterior 
right hand which was stellate and one and a half centimeters 
in diameter.  This was over the middle metatarsal of the 
right hand.  From there, the scar extended laterally past the 
metacarpophalangeal joint to the proximal interphalangeal 
joint of the middle finger of the right hand.  It was 
unsightly but not tender.  The veteran was able to touch the 
thumb to all fingertips and the thumb to the palm and he 
touched the fingertips to the palm except for the 
metacarpophalangeal joint of the middle finger was frozen.  
The veteran was unable to touch the right middle finger to 
the palm by 3 centimeters.  The strength of both upper 
extremities was normal.  The veteran's grip was good, but he 
was not able to grip with the right, middle finger.  Pulses 
were normal in both upper extremities.  Reflexes, hair 
growth, and warmth were normal.  X-ray examination of the 
right hand revealed post traumatic changes to the head of the 
third metacarpal with involvement of the metacarpal joint.  
X-ray examination revealed a deformity of the head of the 
third metacarpal with joint space narrowing of the 
metacarpophalangeal joint, consistent with previous trauma.  
Also noted was a metallic density within the soft tissues 
along the radial aspect of the third finger, proximal 
phalanx.  The diagnosis was status post shrapnel wound to the 
right hand, third finger with retained metallic foreign body 
noted on X-ray examination in the soft tissues along the 
radial aspect of the proximal phalanx.  The veteran also had 
deformity of the head of the third metacarpal and involvement 
of the metacarpophalangeal joint consistent with previous 
trauma, noted on x-ray examination.  

The examiner indicated that the only finger affected by the 
shell fragment wound was the middle finger of the right hand 
with ankylosis of the third metacarpophalangeal joint, with 
decreased function as described.  The veteran did have a 
retained piece of metal as described above.    

Analysis

The Board notes that, effective August 26, 2002, while this 
appeal was pending, the rating criteria for finger and hand 
disabilities was revised.  See 67 Fed. Reg. 48784-48787 (July 
26, 2002).  38 C.F.R. § 4.71a was amended as follows: the 
name of the "middle finger" was changed to "long finger" 
in the diagnostic codes pertaining to digit ankylosis, 
limitation of motion, and finger amputations.  38 C.F.R. 
§ 4.71a was amended by removing the tables "MULTIPLE 
FINGERS: UNFAVORABLE ANKYLOSIS," "MULTIPLE FINGERS: 
FAVORABLE ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL 
FINGERS'' and adding, in their place, the tables listed 
above.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5226 (as in 
effect August 26, 2002), the criteria are unchanged from the 
prior version of Diagnostic Code 5226.  However an 
accompanying "Note" reads: Also consider whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003). 

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of finger and hand 
disabilities.  It is clear in the revised provisions for 
rating finger and hand disabilities that such provisions are 
effective from August 26, 2002.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
The Board finds that VA must apply the new provisions from 
the effective date of August 26, 2002.  

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for disability evaluation in excess 
of 10 percent for residuals of a gunshot wound to the right 
hand with ankylosis of the metacarpophalangeal joint of the 
middle (long) finger with degenerative changes under 
Diagnostic Code 5309, Muscle Injuries to Muscle Group IX.  

The medical evidence of record shows that the service-
connected residuals of a gunshot wound to the right hand with 
ankylosis of the metacarpophalangeal joint of the middle 
(long) finger with degenerative changes are manifested by 
subjective complaints of occasional sharp pain in the right 
long finger with objective findings of ankylosis of the third 
metacarpophalangeal joint and limitation of motion of the 
right long finger.  There was X-ray evidence of a metallic 
density within the soft tissues along the radial aspect of 
the third finger and post traumatic changes to the head of 
the third metacarpal with involvement of the metacarpal 
joint.  

Diagnostic Code 5309 indicates that injuries to Muscle Group 
IX are rated on limitation of motion, with a minimum of 10 
percent.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2003).  
Limitation of motion of the right long finger is rated under 
Diagnostic Code 5226, ankylosis of the long (middle) finger 
or Diagnostic Code 5229, limitation of motion of the index or 
long finger (in effect from August 26, 2002).  The veteran is 
already receiving a 10 percent evaluation which is the 
highest possible rating under Diagnostic Codes 5226 and 5229.  
Thus, a disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5309.     

A disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5226 (in effect prior to 
August 26, 2002).  As noted above, the veteran is currently 
receiving the highest possible rating under this diagnostic 
code.  

A disability evaluation in excess of 10 percent is not 
warranted for the service-connected residuals of a gunshot 
wound to the right hand with ankylosis of the 
metacarpophalangeal joint of the middle (long) finger with 
degenerative changes under the revised provisions of 
Diagnostic Code 5226 (in effect from August 26, 2002).  Under 
the revised provisions of Diagnostic Code 5226, the highest 
possible evaluation is 10 percent.  However, the revised 
provisions also provide that consideration should be given to 
whether evaluation as amputation is warranted or whether 
additional evaluation is warranted for resulting limitation 
of motion of the other digits or interference with overall 
function of the hand.  

The Board finds that evaluation of the service-connected 
residuals of a gunshot wound to the right hand with ankylosis 
of the metacarpophalangeal joint of the middle (long) finger 
with degenerative changes as amputation is not warranted.  
Under the revised rating criteria, regarding evaluation of 
ankylosis of the long finger, if both the metacarpophalangeal 
and proximal interphalangeal joints of a digit are ankylosed, 
and either is in extension or full flexion, or there is 
rotation or angulation of a bone, the disability is evaluated 
as amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  See 38 C.F.R. 
§ 4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand, Note 3.  In the 
present case, only the metacarpophalangeal joint is 
ankylosed.  Thus, evaluation as amputation under the revised 
rating criteria is not warranted.  

The Board finds that additional evaluation is not warranted 
for resulting limitation of motion of the other digits or 
interference with overall function of the hand.  The medical 
evidence of record shows that the service-connected residuals 
of a gunshot wound to the right hand with ankylosis of the 
metacarpophalangeal joint of the middle (long) finger with 
degenerative changes does not affect the other digits of the 
right hand and does not affect the overall function of the 
hand.  The June 2002 VA examination report indicates that the 
veteran was able to touch the right thumb to all fingertips 
and to the palm.  The veteran was able to touch the right 
fingertips to the palm excerpt for the right long finger.  
The examiner indicated that the only finger affected by the 
shell fragment wound was the middle finger of the right hand.  
Regarding the overall function of the right hand, examination 
revealed that strength in the right upper extremity was 
normal.  The veteran's grip was good except for the grip of 
the right middle finger.  Reflexes were normal.  The veteran 
was able to work and drive despite the right finger 
disability.  Thus, the Board finds that additional evaluation 
is not warranted for the service-connected residuals of a 
gunshot wound to the right hand with ankylosis of the 
metacarpophalangeal joint of the middle (long) finger with 
degenerative changes since there are no findings of resulting 
limitation of motion of the other digits or interference with 
overall function of the hand. 

The Board has also considered rating the service-connected 
residuals of a gunshot wound to the right hand with ankylosis 
of the metacarpophalangeal joint of the middle (long) finger 
with degenerative changes under Diagnostic Code 5003, 
degenerative arthritis.  As discussed above, the veteran is 
already receiving a 10 percent evaluation which is the 
highest possible rating under the diagnostic codes for 
limitation of motion of the long finger.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5226 and 5229.  Thus, a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5003.     

The medical evidence shows that the veteran has a scar due to 
the service-connected residuals of a gunshot wound to the 
right hand with ankylosis of the metacarpophalangeal joint of 
the middle (long) finger with degenerative changes.  Except 
as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2003).  
One exception to this general rule, however, is the anti- 
pyramiding provision of 38 C.F.R. § 4.14 (2003), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board finds that a separate 10 percent evaluation is not 
warranted for the scar of the right long finger due to the 
service-connected residuals of a gunshot wound to the right 
hand with ankylosis of the metacarpophalangeal joint of the 
middle (long) finger with degenerative changes under 38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, or 7805.  
The medical evidence shows that the scar is nontender.  There 
is no evidence that the scar is deep or that there is a loss 
of covering of the skin over the scar.  There is no evidence 
of poor nourishment of the scar or ulcerations.  There is no 
evidence that the scar is painful on objective demonstration.  
The veteran is already being compensated for loss of function 
of the third long finger.  Thus, a separate rating disability 
rating under the diagnostic codes pertinent to rating scars 
is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803, 7804, or 7805 (in effect prior to and from August 
30, 2002).  The Board finds that there are no other 
manifestations or symptomatology of the service-connected 
residuals of a gunshot wound to the right hand with ankylosis 
of the metacarpophalangeal joint of the middle (long) finger 
with degenerative changes in addition to the limitation of 
motion of the right long finger with pain.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected residuals of a gunshot wound 
to the right hand with ankylosis of the metacarpophalangeal 
joint of the middle (long) finger with degenerative changes.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
10 percent evaluation for the residuals of a gunshot wound to 
the right hand with ankylosis of the metacarpophalangeal 
joint of the middle (long) finger with degenerative changes 
under Diagnostic Codes 5226 and 5229, which is the maximum 
allowable rating for limitation of motion of the right long 
finger.  Accordingly, the aforementioned provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston, 10 Vet. App. at 85.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected residuals of a 
gunshot wound to the right hand with ankylosis of the 
metacarpophalangeal joint of the middle (long) finger with 
degenerative changes, for the reasons and bases described 
above.  The preponderance of the evidence is against the 
veteran's claim for an increased evaluation, and the claim is 
denied.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent evaluation for residuals of a gunshot wound to the 
right hand with ankylosis of the metacarpophalangeal joint of 
the middle (long) finger is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



